NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                                   Electronically Filed
                                                   Intermediate Court of Appeals
                                                   CAAP-XX-XXXXXXX
                                                   23-NOV-2021
                                                   07:55 AM
                                                   Dkt. 63 SO


                 NOS. CAAP-XX-XXXXXXX & CAAP-XX-XXXXXXX

                  IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I


                            NO. CAAP-XX-XXXXXXX

                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   HARDY AH PUCK, Defendant-Appellant
                       (CASE NO. 2CPC-XX-XXXXXXX)

                                      AND

                            NO. CAAP-XX-XXXXXXX

                STATE OF HAWAI#I, Plaintiff-Appellee, v.
                   HARDY AH PUCK, Defendant-Appellant
                       (CASE NO. 2CPC-XX-XXXXXXX)

          APPEALS FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT


                        SUMMARY DISPOSITION ORDER
           (By: Ginoza, C.J., and Leonard and Wadsworth, JJ.)
          In these consolidated appeals, Defendant-Appellant
Hardy Ah Puck (Ah Puck) appeals from the Judgment; Conviction and
Sentence; Notice of Entry (Judgment), entered on March 1, 2018,
in the Circuit Court of the Second Circuit (Circuit Court) in
Case Nos. 2CPC-XX-XXXXXXX (2017 Case) and 2CPC-XX-XXXXXXX (2018
Case).1/    After pleading no contest pursuant to a plea agreement
with Plaintiff-Appellee State of Hawai#i (State), Ah Puck was
convicted of: (1) Promoting a Detrimental Drug in the Second
Degree, in violation of Hawaii Revised Statutes (HRS) § 712-



     1/
           The Honorable Joseph E. Cardoza presided over both cases .
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

1248(1)(d) (2014),2/ in the 2017 Case; and (2) Promoting a Harmful
Drug in the Fourth Degree, in violation of HRS § 712-1246.5
(2014),3/ in the 2018 Case.
          Ah Puck raises a single point of error on appeal,
contending that the Circuit Court plainly erred in finding that
Ah Puck's no contest pleas were made knowingly, intelligently,
and voluntarily.
          After reviewing the record on appeal and the relevant
legal authorities, and giving due consideration to the issues
raised and the arguments advanced by the parties, we resolve Ah
Puck's point of error as follows:

                              I.   Background

          On November 14, 2017, the State charged Ah Puck with
four counts in the 2017 Case: (1) Count 1, promoting a
controlled substance in, on, or near schools, school vehicles,
public parks, or public housing projects or complexes, in
violation of HRS § 712-1249.6(1)(b) (2014); (2) Count 2,
promoting a detrimental drug in the second degree, in violation
of HRS § 712-1248(1)(d); (3) Count 3, promoting a detrimental
drug in the third degree, in violation of HRS § 712-1249(1)
(2014); and (4) Count 4, prohibited acts related to drug
paraphernalia, in violation of HRS § 329-43.5(a) (Supp. 2017).
          On February 2, 2018, the State charged Ah Puck with
three counts in the 2018 Case: (1) Count 1, promoting a
controlled substance in, on, or near schools, school vehicles,
public parks, or public housing projects or complexes, in
violation of HRS § 712-1249.6(1)(b); (2) Count 2, promoting a
dangerous drug in the third degree, in violation of HRS
§ 712-1243(1) (2014); and (3) Count 3, prohibited acts related to
drug paraphernalia, in violation of HRS § 329-43.5(a).


      2/
          HRS § 712-1248 provides, in relevant part: "(1) A person commits
the offense of promoting a detrimental drug in the second degree if the person
knowingly: . . . (d) Distributes any marijuana or any Schedule V substance in
any amount." (Formatting altered.)
      3/
         HRS § 712-1246.5 provides, in relevant part: "(1) A person commits
the offense of promoting a harmful drug in the fourth degree if the person
knowingly possesses any harmful drug in any amount." (Formatting altered.)

                                      2
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          On March 1, 2018, following one day of jury selection
and two days of trial in the 2017 case, Ah Puck and the State
reached a plea agreement. Pursuant to the agreement, Ah Puck
entered no contest pleas to: (1) Count 2 in the 2017 Case; and
(2) an amended charge of promoting a harmful drug in the fourth
degree in Count 2 in the 2018 Case. Trial had not yet begun in
the 2018 Case. The same day, the Circuit Court held a change-of-
plea hearing, accepted Ah Puck's no contest pleas, and entered
the Judgment in both cases.

                            II.   Discussion

           Ah Puck contends that the Circuit Court failed to
conduct an adequate colloquy to ensure that the waiver of his
rights to trial and to appeal any matters that occurred prior to
his change of plea were made knowingly, intelligently, and
voluntarily. Ah Puck argues that during the Circuit Court's plea
colloquy, Ah Puck indicated having received treatment for mental
illness or emotional disturbance, but the Circuit Court failed to
follow up regarding the extent of the treatment and instead
accepted Ah Puck's brief responses to the court's questions.
           A trial judge is constitutionally required to ensure
that a guilty or no contest plea is made knowingly,
intelligently, and voluntarily. See State v. Krstoth, 138
Hawai#i 268, 273, 378 P.3d 984, 989 (2016) (citing State v.
Solomon, 107 Hawai#i 117, 127, 111 P.3d 12, 22 (2005)); State v.
Hernandez, 143 Hawai#i 501, 515, 431 P.3d 1274, 1288 (2018).

          "In determining the voluntariness of a defendant's proffered
          guilty plea, the trial court 'should make an affirmative
          showing by an on-the-record colloquy between the court and
          the defendant wherein the defendant is shown to have a full
          understanding of what the plea of guilty connotes and its
          consequences.'" [Solomon, 107 Hawai#i at 127, 111 P.3d at
          22] (quoting State v. Vaitogi, 59 Haw. 592, 602, 585 P.2d
          1259, 1265 (1978)).
                It is plain error for a trial judge to accept a
          defendant's guilty plea without an affirmative showing that
          it was intelligent and voluntary. Vaitogi, 59 Haw. at
          601–02, 585 P.2d at 1264–65. Further, the validity of a
          guilty plea must be explicitly shown on the record.
          Vaitogi, 59 Haw. at 602, 585 P.2d at 1265. Because a guilty
          plea involves the waiver of several important constitutional
          rights, including the privilege against self-incrimination,
          the right to trial by jury, and the right to confront one's
          accusers, the record must also explicitly establish a valid

                                    3
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          waiver of these constitutional rights.   Solomon, 107 Hawai #i
          at 127, 111 P.3d at 22.

Krstoth, 138 Hawai#i at 273, 378 P.3d at 989; see Hernandez, 143
Hawai#i at 513, 515, 431 P.3d at 1286, 1288.
           The validity of a waiver of a fundamental right is
reviewed under the totality of the facts and circumstances of the
particular case. State v. Friedman, 93 Hawai#i 63, 69, 996 P.2d
268, 274 (2000); see State v. Ernes, 147 Hawai#i 316, 323, 465
P.3d 763, 770 (2020) ("the issue is whether, under the totality
of the circumstances surrounding the case, taking into account
the defendant's background, experience, and conduct, the record
reflects that the [trial] court . . . ensur[ed] that [the
defendant's] jury trial waiver was voluntary, knowing, and
intelligent" (quoting State v. Gomez-Lobato, 130 Hawai#i 465,
470, 479, 312 P.3d 897, 902, 911 (2013)) (internal quotation
marks omitted)). In this context, the presence of a "salient
fact" in the record can create the need for a more extensive
colloquy to ensure the defendant's understanding. Friedman, 93
Hawai#i at 69-70, 996 P.2d at 274-75. Salient facts include a
language barrier or mental illness. See Krstoth, 138 Hawai#i at
276, 378 P.3d at 992; State v. Han, 130 Hawai#i 83, 92, 306 P.3d
128, 137 (2013).
           In State v. Martin, 146 Hawai#i 365, 463 P.3d 1022
(2020), the Hawai#i Supreme Court addressed whether the trial
court's colloquy regarding the defendant's right to testify was
deficient. Id. at 378, 463 P.3d at 1035. The defendant argued
that the colloquy was not a "true colloquy" because the trial
court recited a "litany of rights" without obtaining a response
as to the defendant's understanding of the fundamental principles
pertaining to his rights, and because evidence of the defendant's
mental illness was a salient fact in the case. Id. at 379, 463
P.3d at 1036. There, the trial court had conducted the following
colloquy prior to the close of the defendant's case:

          THE COURT: Okay.   So you are [the defendant]?

          THE DEFENDANT: Yes.
          THE COURT: Okay.   Are you thinking clearly?
          THE DEFENDANT: Yes.

                                     4
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          THE COURT: Are you presently sick?
          THE DEFENDANT: No.
          THE COURT: Within the past 48 hours have you taken any
          pills, drugs, medication, or drank any alcohol?

          THE DEFENDANT: Um, ibuprofens.
          THE COURT: Okay.   You're suffering from pain?
          THE DEFENDANT: Yes.
          THE COURT: Okay. Despite your pain and the medication, are
          you able to think clearly now?
          THE DEFENDANT: Yes.
          THE COURT: Okay. As I discussed with you before the start
          of the trial, or at the start of the trial, you have the
          constitutional right to testify in your own defense.
          Although you should consult with your lawyer regarding the
          decision to testify, it is your decision and no one can
          prevent you from testifying should you choose to do so. If
          you decide to testify, the prosecution will be allowed to
          cross-examine you. You also have a constitutional right not
          to testify and to remain silent. If you choose not to
          testify, the jury will be instructed that it cannot hold
          your silence against you in deciding your case. Did you
          understand what I had to say?
          THE DEFENDANT: Yes.

          THE COURT: I have been advised by your lawyer that you do
          not intend to testify in regard to this case; is this true?
          THE DEFENDANT: Yes.

          THE COURT: And is it your decision not to testify?
          THE DEFENDANT: Yes, it is.

Id.
          The supreme court held that under the totality of
circumstances, the trial court's colloquy provided "an objective
basis for finding that [the defendant] knowingly, intelligently,
and voluntarily gave up" his right to testify. Id. at 380, 463
P.3d at 1037. With respect to the defendant's alleged mental
illness, the supreme court noted that in addition to following
the requirements of applicable case law, the trial court had
"asked various questions with regard to the clarity of [the
defendant's] state of mind at the time of the colloquy." Id.
          Similarly, here, the Circuit Court's colloquy with Ah
Puck included various questions to ensure that Ah Puck's mind was
clear when he entered his no contest plea:


                                       5
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

                THE COURT: In connection with the plea agreement, it's
          my understanding that you want to withdraw your previously
          entered plea of not guilty to Count Two in 2CPC-17-884,
          Promoting a Detrimental Drug in the Second Degree, and plead
          no contest. In 2CPC-18-77, you want to enter a plea of no
          contest to an amended charge in Count Two of Promoting a
          Harmful Drug in the Fourth Degree. Do you want to enter
          pleas of no contest to these two charges today?
                THE DEFENDANT: Yes.
                THE COURT: Okay. All right. And I am going to ask
          you several questions about this decision. If you do not
          understand any of my questions, would you please let me
          know?
                THE DEFENDANT: Yes, sir.
                THE COURT: All right. Mr. Ah Puck, you are currently
          49 years of age; is that correct?
                THE DEFENDANT: Correct.

                THE COURT: And you have completed eight years of
          education; is that correct?
                THE DEFENDANT: Correct.

                THE COURT: Do you speak, read, write, and understand
          the English language?
                THE DEFENDANT: Yes, I do.

                THE COURT: Have you ever been under treatment for any
          mental illness or emotional disturbance?
                THE DEFENDANT: Yes.

                THE COURT: The treatment that you received for the
          mental illness or emotional disturbance, has that stabilized
          the condition for which you were or are being treated such
          that you can think clearly and participate fully in today's
          proceeding?

                THE DEFENDANT: Yes.
                THE COURT: All right.     Is your mind clear today?
                THE DEFENDANT: Yes.

                THE COURT: Have you taken any pills, drugs, medicines
          or alcoholic drinks within the last 48 hours?
                THE DEFENDANT: No.

                THE COURT: Are you feeling sick in any way today?
                THE DEFENDANT: No.

(Emphasis added.)   In addition, Ah Puck signed a written Form K,




                                      6
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

i.e., change of plea form,4/ representing, among other things, the
following: "My mind is clear. I have not taken any medication,
alcohol, or illegal drugs within the last 48 hours. I am not
sick." See State v. Pedro, 149 Hawai#i 256, ___, 488 P.3d 1235,
1251 (2021) (though a signed Form K does not by itself render a
plea constitutionally valid, it "does tend to show a plea was
proper and its implications understood").
          On the record, the Circuit Court confirmed Ah Puck's
age, educational background, English language skills, and clear
state of mind. The court's colloquy "systematically marched
through each paragraph of Form K[,]" often elaborating to ensure
that Ah Puck understood the consequences of his pleas. Id. The
court explained the important constitutional rights that Ah Puck
was waiving, including the right to trial by jury in each of his
two cases, the rights to testify and not to testify, the right to
question any witnesses who testified against him, and the right
to appeal anything that had occurred prior to his change of plea.
As to each constitutional right, the Circuit Court asked Ah Puck
if he understood the right he was waiving. Ah Puck responded
"Yes" to each of the court's questions, and confirmed that he was
giving up his rights voluntarily. The court also reviewed the
plea agreement's terms with Ah Puck, who indicated he understood
the agreement and the consequences of his pleas. See id.
          We also note that Ah Puck waived his trial rights after
being present for one day of jury selection and two days of trial
in the 2017 case. During the court's plea colloquy, the court
asked Ah Puck "whether [he] want[ed] to have that trial end with
a change of plea of no contest to Count Two or . . . to continue
with the jury trial in that case?" Ah Puck responded, "Yes, I
want to take the deal and end the trial today." When asked
whether he wanted to take the plea agreement or have a jury trial
in the 2018 case, Ah Puck responded, "Yeah, no jury trial."
Following a thorough colloquy, the Circuit Court accepted Ah
Puck's pleas.

      4/
            Ah Puck confirmed during the colloquy that he signed the change of
plea form after reviewing it, including the attachment, with defense counsel.
Defense counsel certified in Form K's "Certificate of Counsel" that he had
explained and reviewed the entire change of plea form with Ah Puck.

                                      7
 NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER

          Ah Puck argues that his "level of mental confusion" is
displayed in various post-Judgment filings he made while self-
represented, which his current counsel characterizes as "confused
and unintelligible." However, the filings themselves do not
indicate that Ah Puck's no contest pleas, which were entered
while Ah Puck was represented by competent counsel, were less
than knowingly, intelligently, and voluntarily made.
          The record shows that the court engaged in a sufficient
oral colloquy to ensure that Ah Puck's mind was clear when he
entered his no contest pleas. Upon our review of the totality of
the circumstances surrounding this case, taking into account Ah
Puck's background, experience, and state of mind, as well as the
written change of plea form (including defense counsel's
certification), and the oral colloquy, we conclude that the
Circuit Court did not err in determining that Ah Puck's no
contest pleas were made knowingly, intelligently, and
voluntarily.
          For these reasons, the Judgment; Conviction and
Sentence; Notice of Entry, entered on March 1, 2018, in the
Circuit Court of the Second Circuit in Case Nos. 2CPC-XX-XXXXXXX
and 2CPC-XX-XXXXXXX, is affirmed.

          DATED:   Honolulu, Hawai#i, November 23, 2021.



On the briefs:
                                      /s/ Lisa M. Ginoza
John F. Parker                        Chief Judge
(Law Office of John F. Parker,
LLC)
for Defendant-Appellant.              /s/ Katherine G. Leonard
                                      Associate Judge
Gerald K. Enriques
Deputy Prosecuting Attorney
County of Maui                        /s/ Clyde J. Wadsworth
for Plaintiff-Appellee.               Associate Judge




                                  8